Exhibit 10.2

 

 

Basic Lease Information Rider

 

Boca Raton Innovation Campus

 

The terms of this Basic Lease Information Rider (“Rider”) contain fundamental
information relating to the Lease, many of the principal economic terms, the
commencement dates, and related obligations. The Rider and the Standard
Provisions to Lease are, by this reference, hereby incorporated into one
another, and taken together shall be referred to as the Lease. Terms defined
herein apply both for the purpose of this Rider and the Lease. Capitalized terms
that are defined in the Lease have the same meaning when used in this Rider. In
the event of any conflict between the terms of the Rider and the terms of the
Standard Provisions to Lease, the terms of the Rider shall control.

 

1.     Date of Lease: December 15, 2016 (“Effective Date”). The Lease shall be
binding and effective upon the date that the last of Landlord and Tenant
executes the Lease, but the Lease Term shall on the Commencement Date.

 

2.     Landlord: Boca T-Rex Borrower, LLC, a Delaware limited liability company.

 

3.     Tenant: Twinlab Consolidation Corporation, a Delaware corporation
authorized to do business in Florida.

 

4.     Complex: The Building, together with other improvements, consisting of a
sum total of approximately 1,573,249 rentable square feet, and situated on real
property more particularly described on Exhibit A.

 

5.     Building: That certain office building located on real property more
particularly described on Exhibit A-1, with a mailing address of 4800 T-Rex
Avenue, Boca Raton, Florida.

 

6.     Premises: Certain space located on the third floor of the Building,
designated as Suite 305 and Suite 305A, and more particularly depicted on
Exhibit B attached hereto.

 

7.     Rentable Area: The Premises consists of approximately 13,111 rentable
square feet. The Premises, Building and Complex were measured utilizing
ANSI/BOMA Z65.1-1996 standard (“BOMA”). By executing this Lease, Landlord and
Tenant confirm the square footage referenced in this Paragraph is correct and
shall not be modified unless the size of the Premises is reduced or enlarged. If
the Rentable Area of the Premises, Building or Complex are not as set forth
above, then Landlord and Tenant shall enter into an amendment to this Lease to
modify (i) the Rentable Area, as necessary (ii) Tenant’s Proportionate Share of
Operating Charges, (iii) the Base Rent, and (iv) any other matters which are
affected by a change in the Rentable Area of the Premises.

 

 
 

--------------------------------------------------------------------------------

 

  

8.     Proportionate Share:     Tenant’s Proportionate Share is 0.83%,
calculated based on a fraction, stated in decimal terms, the numerator of which
is the Rentable Area of the Premises and the denominator of which consists of
rentable area of the Complex.

 

9.     Commencement Date: The later to occur of (i) Substantial Completion (as
defined in Exhibit C, attached hereto) of the Tenant Improvements (hereinafter
defined) and the Restroom Improvements (as hereinafter defined), and (ii) the
Delivery Date (as hereinafter defined).

 

10.     Delivery Condition. Means that the Premises shall be vacant and broom
clean, free from all tenancies and occupants, with all mechanical and utility
systems serving the Premises in good working order and condition, and in
compliance with all applicable federal, state and local laws, regulations and
ordinances affecting the Premises (collectively, “Law” or “law”).

 

11.     Delivery Date: The date on which Landlord delivers physical and
exclusive possession of the Premises to Tenant in the Delivery Condition.

 

12.     Expiration Date: The last day of the month which is one hundred and
three (103) full calendar months after the Commencement Date.

 

13.     Lease Term: From the Commencement Date to the Expiration Date, unless
extended or sooner terminated in accordance with the Lease.

 

14.     Base Rent: Beginning on the Commencement Date, Tenant shall pay Base
Rent (plus applicable sales tax thereon, without demand, counter-claim or setoff
except as may be expressly permitted under this Lease) in the amount equal to
$15.25 per rentable square foot, or One Hundred Ninety Nine Thousand Nine
Hundred Forty Two and 75/100 Dollars ($199,942.75) per annum, payable to
Landlord in twelve (12) equal monthly installments of Sixteen Thousand Six
Hundred Sixty One and 90/100 Dollars ($16,661.90). In the event the Commencement
Date falls on a date other than the first day of a month, Tenant’s first payment
of Base Rent shall be prorated for the fractional month between the Commencement
Date and the first day of the first full calendar month in the term hereof on a
per diem basis (calculated on a thirty (30) day month). Effective on the first
day of the second Lease Year (as defined in Section 3.3) of the Lease Term, and
on the first day of each successive Lease Year thereafter, Base Rent shall
increase by three percent (3.00%) over the Base Rent in effect during the
immediately preceding Lease Year.

 

15.     Abatement Period. Provided there is no outstanding Event of Default (as
hereinafter defined) by Tenant hereunder, Landlord will abate Base Rent for the
first seven (7) full calendar months of the Lease Term immediately following the
Commencement Date. In the event the Lease is terminated prior to the expiration
of the Lease Term, Tenant shall immediately pay to Landlord the then unamortized
portion of the Base Rent that Tenant would have paid during the Abatement
Period, together with seven percent (7%) per annum interest, amortized on a
straight line basis over 103 months. This provision shall survive the
termination of the Lease.

 

16.     Additional Rent: Additional Rent consists of Tenant’s Proportionate
Share of the sum of Operating Charges, the Real Estate Taxes and any other
expenses that arise under the Lease, as more fully set forth in Article 5 of the
Lease (Additional Rent, together with Base Rent, herein referred to as "Rent").

 

 
 

--------------------------------------------------------------------------------

 

  

17.     Operating Charges: As described in Article 5 of the Lease.

 

18.     Real Estate Taxes: As described in Article 5 of the Lease.

 

19.     Security Deposit: Contemporaneously with Tenant’s execution of this
Lease, Tenant shall deposit with Landlord the amount of $250,000, to be held by
Landlord as security for Tenant’s performance under this Lease, and not as an
advance payment of Rent or a measure of Landlord’s damages for Default (as
defined in Article 20).  The Security Deposit shall be paid in the form of
cash.  Unless otherwise required by Law, Tenant shall not be entitled to
interest on such Security Deposit, but Landlord shall not commingle such
Security Deposit with any other funds of Landlord.  Upon an Event of Default,
Landlord, without prejudice to any other remedy, may apply any applicable
portion of the Security Deposit to:  (a) an arrearage of Rent, and/or (b) any
other expense incurred by Landlord or any employee, agent, representative,
trustee, officer or director of Landlord due to such Event of Default.  Within
five (5) business days after written notice of Landlord’s use of the Security
Deposit or portion thereof, Tenant shall deposit with Landlord cash in an amount
sufficient to restore the Security Deposit to its amount prior to such use, and
Tenant’s failure to do so shall constitute an Event of Default hereunder. If
Landlord transfers Landlord’s interests in the Lease, then Landlord shall upon
notice to Tenant assign the Security Deposit to the transferee and Landlord
thereafter shall have no further liability for the return of the Security
Deposit.

 

20.     Prepaid Rent: On or before January 15, 2017, Tenant shall pay to
Landlord first and last month's Rent in the amount of $57,013.21, $26,128.58 of
which shall be applied on the Commencement Date towards the payment of Rent for
the first month of the Lease Term, and $30,884.62 of which shall be applied on
the Commencement Date towards the payment of Rent for the last month of the
Lease Term.

 

21.     Guarantor: N/A

 

22.     Permitted Use: Tenant may use the Premises for general office use and
all other legal ancillary uses and must be in compliance with applicable zoning.

 

23.     Parking Spaces: Tenant’s use of parking during the Lease Term shall be
subject to the requirements of Article 24 of the Standard Provisions to Lease.
Except as set forth in Article 24, Tenant shall have the right to the
non-exclusive use, in common with all other tenants in the Complex.

 

24.     Tenant’s Address for
Notices:                                                                              
Prior to January 1, 2017:

Twinlab Consolidation Corporation

2255 Glades Road

Suite 342W

Boca Raton, FL 33431

Attn: Mary Marbach, Esq.

         General Counsel

 

 
 

--------------------------------------------------------------------------------

 

  

From and after January 1, 2017 until the Commencement Date:

 

Twinlab Consolidation Corporation

4910 Communications Avenue
Suite 200

Boca Raton, Florida 33431

Attn:     Mary Marbach, Esq.
              General Counsel


 

From and after the Commencement Date:

Twinlab Consolidation Corporation

4850 T-Rex Avenue

Suite 305

Boca Raton, FL 33431

Attn:       Mary Marbach, Esq.

General Counsel

 

25.     Intentionally deleted.

 

26.     Broker(s): Each party represents and warrants that it has dealt with no
real estate broker or other person or firm which may claim a commission or fee
in connection with this Lease other than CBRE, Inc. (Landlord ‘s Broker) and
Cushman & Wakefield of Florida Inc. (Tenant’s Broker). Tenant acknowledges and
agrees that Landlord shall not pay any commission or fee to the Brokers on the
Improvement Allowance (as hereinafter defined). Each party shall indemnify and
hold the other party harmless from any costs, damages, suits or claims
(including reasonable attorney’s fees) resulting from a breach of the foregoing
representation and warranty by such party. Landlord shall pay the fees and
commissions due Landlord’s Broker and Tenant’s Broker in connection with this
Lease pursuant to a separate agreement.

 

27.     Tenant Improvements: Landlord shall improve the Premises as more
particularly set forth in the Work Letter attached hereto as Exhibit C.

 

28.     Restroom Improvements. Landlord, at Landlord’s expense, shall, prior to
the Commencement Date and using standard finishes and materials for the
Building, renovate, construct, and/or refurbish the common area restroom
facilities located on the third floor of the Building ("Restroom Improvements")
consistent with recent restroom renovations performed by Landlord in the
Building.

 

29.     Improvement Allowance: Landlord shall contribute an improvement
allowance equal to $40.00 per square foot of Rentable Area calculated on the
basis of 13,111 rentable square feet, for a sum total amount of $524,440.00, as
partial payment for the “hard cost" of the Tenant Improvements. As used herein,
the phrase “hard cost” means all costs and expenses incurred in connection with
the design, construction and permitting of the Tenant Improvements, including,
without limitation, amounts paid to contractors, subcontractors, material
suppliers, architects and engineers. The Improvement Allowance may not be
applied to any other costs such as, but not limited to, the cost of Tenant's
trade fixtures, equipment, moving expenses, low voltage wiring, card readers and
cabling. Tenant hereby acknowledges that all Tenant Improvements constructed
using any portion of the Improvement Allowance shall be the sole property of
Landlord from the date of construction or installation in the Premises and shall
remain in the Premises following the expiration of the Lease. Tenant shall be
solely responsible for all costs associated with completing the Tenant
Improvements over and above the Improvement Allowance. Any costs and expenses
associated with the Tenant Improvements that exceed the Improvement Allowance
(the “Excess”) shall be promptly paid by Tenant within fifteen (15) days after
receipt of an invoice therefor with reasonable supporting information. In the
event that the total costs of the Tenant Improvements are less than the
Improvement Allowance, Tenant shall receive a credit against the payment of Base
Rent due from Tenant to Landlord for the unused portion of the Improvement
Allowance. Tenant’s failure to make any payments related to the Excess within
fifteen (15) days from the date when due shall be an Event of Default under the
Lease, entitling Landlord to all available remedies. Any portion of the
Improvement Allowance not sought by Tenant pursuant to the terms hereof within
six (6) months from the Commencement Date or applied as a credit against Base
Rent as set forth above shall be forfeited by Tenant. 

 

 
 

--------------------------------------------------------------------------------

 

  

From and after the Delivery Date as hereinafter defined, Tenant shall have
access to the Premises for the conduct of its business twenty-four (24) hours
per day, seven (7) days per week. Tenant shall obtain, in advance and at its own
cost, all permits and approvals required from any municipal or governmental
authority necessary for it to use and occupy the Premises for Tenant’s intended
purposes. Landlord’s prior written approval, not to be unreasonably withheld,
shall be obtained with respect to the specific equipment Tenant desires to place
in the Premises. Tenant acknowledges that Landlord may have reserved certain
risers, pads, roof locations, and similar areas of the Building for lease to
tenants who have in excess of building standard need for such areas.

 

30.     Early Access. As an accommodation to Tenant, Landlord hereby grants to
Tenant the right to access the Premises, during normal business hours, thirty
(30) days prior to the Commencement Date (the “Early Access”) to deliver and
install (at Tenant’s sole cost and expense) Tenant’s low voltage cabling,
furniture or other personal property (collectively, “Tenant's Equipment”) and
otherwise prepare the Premises for Tenant's occupancy. Tenant shall obtain, in
advance and at its own cost, all permits and approvals required from any
municipal or governmental authority necessary for it to use and occupy the
Premises for Tenant’s intended purposes. Landlord's prior written approval, not
to be unreasonably withheld, shall be obtained with respect to the specific
equipment Tenant desires to place in the Premises. Tenant acknowledges that
Landlord may have reserved certain risers, pads, roof locations, and similar
areas of the Building for lease to tenants who have in excess of building
standard need for such areas. The Early Access shall not interfere with the
construction of the Tenant Improvements, as defined in Exhibit C, or disturb the
other tenants of the Building. Landlord assumes no liability for Tenant’s
Equipment located at the Premises during the Early Access. Tenant waives and
releases Landlord from any claims relating to damage to Tenant’s Equipment
occurring during the Early Access.

 

 
 

--------------------------------------------------------------------------------

 

  

31.     Management. The Building shall be professionally managed for Landlord by
a management company (which may be affiliated with Landlord) selected by
Landlord.

 

32.     Renewal Option. Tenant shall have the right to renew this Lease for one
(1) additional term of five (5) years (the “Renewal Term”), by delivering
written notice (the “Extension Notice”) of the exercise thereof to Landlord not
earlier than twelve (12) months and no later than nine (9) months prior to the
expiration of the Term, TIME BEING OF THE ESSENCE, provided that: (i) Tenant or
a Permitted Transferee is the named Tenant hereunder; (ii) no Event of Default
exists either at the time of such exercise or at the commencement of the Renewal
Term; and (iii) Tenant or a Permitted Transferee is occupying, and using for its
own business, not less than seventy-five percent (75%) of the Premises at the
time of such exercise and upon the commencement of the Renewal Term. If Tenant
does not timely exercise its option to renew pursuant to this Paragraph, such
option shall be deemed waived and of no further force and effect. Tenant shall
lease the Premises during the Renewal Term in its then-current condition, and
Landlord shall have no obligation to perform any work to the Premises, or to
provide Tenant with any improvement allowance or other tenant inducements.
Except as expressly set forth herein, the Renewal Term shall be on the same
terms and conditions as in this Lease; provided, however, that Base Rent for the
Renewal Term shall be increased to the then prevailing Fair Market Rental Value
(as defined below). For purposes hereof, the occupancy of Suite 305A by W
Products (as hereinafter defined), consisting of approximately 646 rentable
square feet, shall constitute part of Tenant’s occupancy for purposes of
calculating the seventy-five percent (75%) threshold set forth above.

 

As used herein, "Fair Market Rental Value" shall mean the then prevailing
renewal market rental rate for comparable space in similar buildings of
comparable age, construction, tenant mix, technology and other amenities in the
north Boca Raton submarket (“Comparable Buildings”); taking into account, among
other considerations, (i) the size and location of the Building, Complex and the
Premises, (ii) the duration of lease term, (iii) the creditworthiness of Tenant,
(iv) the extent of services provided to the Premises, and (v) all other relevant
factors.

 

Within thirty (30) days after receipt of an Extension Notice, Landlord shall
advise Tenant of Landlord’s reasonable determination of the applicable Fair
Market Rental Value for Base Rent during the Renewal Term. Tenant, within
fifteen (15) days after the date that Landlord advises Tenant of the applicable
Base Rent during the Renewal Tenant, shall either: (a) give Landlord a final
binding notice ("Binding Notice") of Tenant's exercise of its option at the
Landlord’s stated Fair Market Rental Value for Base Rent; or (b) if Tenant
disagrees with Landlord's determination of the Fair Market Rental Value, provide
Landlord with notice of rejection (the "Rejection Notice"); or (c) withdraw
Tenant’s Extension Notice in which case the Lease shall expire at the end of the
then current Term. If Tenant fails to provide Landlord with either a Binding
Notice or Rejection Notice within the fifteen (15) day period, then Tenant's
Renewal Term, at Landlord's option, shall be deemed null and void and of no
further force and effect. If Tenant provides Landlord with a Binding Notice,
Landlord and Tenant shall promptly enter into an amendment to this Lease to
incorporate the terms of the Renewal Terms, as provided herein.

 

 
 

--------------------------------------------------------------------------------

 

  

In the event that Tenant provides Landlord with a Rejection Notice and Landlord
and Tenant are unable to agree upon the Fair Market Rental Value for Base Rent
during the Renewal Term within fifteen (15) days from the date of Tenant’s
Rejection Notice, both Landlord and Tenant shall then, within five (5) days of
the end of said fifteen (15) day period, (i) submit to each other their
respective determinations of Fair Market Rental Value and (ii) each shall
appoint an arbitrator who must be an independent licensed appraiser, a Member of
the Appraisal Institute and has no less than ten (10) years of experience in the
commercial real estate market in which the Premises is located; and notify the
other of such appointment. If either Landlord or Tenant fails to timely appoint
an arbitrator, the arbitrator selected shall select the second (2nd) arbitrator,
who shall be impartial, within five (5) days after such party’s failure to
appoint. The two arbitrators shall, within fifteen (15) days of their
appointment, select from the two determinations originally submitted by Landlord
and Tenant the one that is closer to the Fair Market Rental Value as determined
by the arbitrators, and said selection shall thereafter be deemed the Fair
Market Rental Value. If the two arbitrators so appointed fail to agree as to
which of the determinations submitted by Landlord and Tenant is the closest to
the actual Fair Market Rental Value within thirty (30) days of their
appointment, the two arbitrators shall appoint a third (3rd) arbitrator within
five (5) days after the failure of the initial arbitrators to agree on a Fair
Market Rental Value, to decide upon which of the two determinations submitted is
the closest to the actual Fair Market Rental Value. The arbitrators shall not be
permitted to choose any results other than the determination presented by either
Landlord or Tenant. The fees and expenses of any arbitration shall be borne by
the losing party. The arbitrators’ determination shall be final and binding on
the parties.

 

33.     Right of First Offer. Subject only to the rights heretofore granted to
other tenants of the Building or Complex pursuant to existing leases or other
contractual agreements in effect as of the date of this Lease, all of which are
set forth on Exhibit J (collectively, the “Prior Tenants”), in the event that
Landlord desires to lease any space in the Building that is contiguous to the
Premises the size and configuration of which shall be determined by Landlord in
its sole discretion (the “Offer Space”) Tenant shall have a continuous option
throughout the Term to lease such Offer Space, in its entirety, as it may become
available for lease from time to time during the Term, provided that (i) Tenant
is the initial named Tenant hereunder or a Permitted Transferee; (ii) no Event
of Default then exists; (iii) Tenant is occupying, and using for its own
business, at least seventy-five percent (75%) of the Premises; and (iv) except
as set forth in this Paragraph 33, no less than forty-eight (48) months remain
under the Lease Term. For purposes hereof, the occupancy of Suite 305A by W
Products shall constitute part of Tenant’s occupancy for purposes of calculating
the seventy-five percent (75%) threshold set forth above.  

 

 

Before offering the Offer Space to any party for lease (other than any Prior
Tenant(s)), Landlord will notify Tenant (the “Offer Notice”) of the terms and
conditions Landlord would be willing to accept (which shall be determined by
Landlord in its reasonable discretion based on the then current market terms and
conditions) with respect to a lease of the Offer Space, and Tenant shall have
ten (10) days within which to respond to the Offer Notice, TIME BEING STRICTLY
OF THE ESSENCE. As used herein, the phrase “available for lease” shall mean that
Landlord (1) is not contractually obligated to lease, or offer to lease, the
Offer Space to another party, and (2) Landlord desires to make the Offer Space
available for lease.

 

 
 

--------------------------------------------------------------------------------

 

  

Should Tenant decline Landlord’s offer or fail to timely respond to the Offer
Notice within such ten (10) day period, then Tenant’s option under this Section
with respect to the Offer Space set forth in the Offer Notice shall be deemed
waived, and Landlord shall be free to lease the Offer Space to any other party
on substantially the same terms as contained in the Offer Notice. In the event
that (i) Landlord fails to enter into a lease for such Offer Space with a third
party on substantially the same terms contained in the Offer Notice within ten
(10) months following the date of the Offer Notice; or (ii) the net effective
rent set forth in the Offer Notice is reduced by more than ten percent (10%)
within ten (10) months following the date of the Offer Notice, then Landlord
shall again issue an Offer Notice and offer such Offer Space to Tenant on such
revised terms in accordance with this Paragraph 33.

  

 

If Tenant timely accepts Landlord’s offer to lease the Offer Space, then the
Rent and all other terms and conditions with respect to the Offer Space shall be
as set forth in the Offer Notice, except that, notwithstanding anything
contained in the Offer Notice (i) the term for the Offer Space shall be
coterminous with the Lease Term of this Lease, provided no less than forty-eight
(48) months remain under the Lease Term; and (ii) the term for the Offer Space
shall commence on the earlier to occur of (A) the Substantial Completion of
Alterations performed by Tenant to Offer Space or (B) five months (5) after
Landlord delivers possession of the Offer Space to Tenant in the Delivery
Condition (the “Offer Space Commencement Date”). Notwithstanding the foregoing,
in the event that less than forty-eight (48) months remain under the Lease Term
at the time that Landlord delivers the Offer Notice, then simultaneously with
Tenant’s exercise of the right to lease the Offer Space, Tenant shall
automatically be deemed to deliver the Binding Notice to exercise the renewal
option pursuant to Paragraph 32 thereof, and in such event, (x) for purposes of
determining Fair Market Rental Value for the Renewal Term, Tenant shall be
deemed to have exercised the renewal option on the date which is twelve (12)
months prior to the expiration of the initial Term, and (y) the Lease Term for
the Premises and the Offer Space shall end on the last day of the Renewal Term.

  

 

If Tenant exercises its Right of First Offer prior to the expiration of the
second (2nd) Lease Year, then (i) Base Rent for the Offer Space shall be equal
to the then escalated Base Rent in effect under this Lease, (ii) Landlord will
contribute an improvement allowance for the Offer Space at the same rate per
square foot as the Premises, but proportionately reduced in accordance with the
remaining Lease Term, and (iii) Landlord will abate Base Rent for the Offer
Space at the same rate per square foot as the Premises, but proportionately
reduced in accordance with the remaining Lease Term. If Tenant exercises its
Right of First Offer after the expiration of the second (2nd) Lease Year, Base
Rent for the Offer Space shall be equal to Fair Market Rental Value, determined
in accordance with the procedure set forth in Paragraph 32 hereof, and Landlord
shall not contribute an improvement allowance or abate Base Rent for the Offer
Space.

 

 
 

--------------------------------------------------------------------------------

 

  

Commencing on the Offer Space Commencement Date: (i) the Offer Space shall be
added to and deemed a part of the Premises upon all of the terms and conditions
of this Lease, except as otherwise specifically set forth in the Offer Notice
and this Section, but in no event shall Landlord be obligated to provide Tenant
with any allowances in connection therewith (e.g., moving allowance,
construction allowance, and the like), except to the extent specifically set
forth in the Offer Notice or otherwise set forth in this Paragraph 33; (ii) the
Rent shall be adjusted to reflect the addition of the Offer Space to the
Premises at the rate set forth in this Paragraph 33; and (iii) the Lease Term
shall be for a period of no less than forty-eight (48) months. Landlord and
Tenant agree to execute an amendment to this Lease reflecting the appropriate
revisions; however, the failure to enter into such an amendment shall not affect
the operation of this Section. Subject to the terms of this Section, Tenant
acknowledges and agrees that (i) if Tenant declines Landlord’s offer or fails to
respond within the applicable time period with respect to the Offer Notice, then
subject to the terms of this Paragraph 33, Landlord shall have the absolute
right to lease all or any portion of the Offer Space for a term or terms of any
duration (including any renewals and/or extensions thereof) for that instance.

 

 

34.     Option to Terminate. Tenant shall have a conditional one-time right (the
“Termination Option”) to terminate this Lease on the last day of the
ninety-first (91st) full calendar month of the Lease Term (the “Early
Termination Date”), which early Termination Option shall be subject to, and, to
be effective, must be exercised in strict accordance with, the terms and
conditions of this Section. Tenant’s Termination Option shall be expressly
subject to the satisfaction of all of the following conditions:

 

(i)     Tenant notifies Landlord in writing of Tenant’s election to exercise
such Option (“Termination Notice”) at least twelve (12) months prior to the
Early Termination Date;

 

(ii)     at the time of Tenant’s Termination Notice, and upon the Early
Termination Date, there is no outstanding Event of Default; and

 

(iii)     Within thirty (30) days after Tenant gives the Tenant’s Termination
Notice to Landlord, as Additional Rent hereunder, Tenant shall pay to Landlord
the Termination Fee (as defined below) for the Termination Option.

 

(a)      The Termination Fee shall be an amount equal to $119,384.15,
constituting the unamortized (as of the Early Termination Date) portion of all
Landlord’s Costs (as defined below) associated with this Lease (the “Termination
Fee”). For the purposes hereof, "Landlord’s Costs" shall include: (i) brokerage
fees incurred by Landlord in connection with this Lease (inclusive of any such
costs relating to renewals, extensions or any rights of first offer); (ii) the
Improvement Allowance; (iii) the abatement of Rent during the Abatement Period;
and (iv) legal costs incurred by Landlord in connection with this Lease. For the
purpose of determining the unamortized portion of the Landlord’s Costs using
generally accepted accounting principles, all such Landlord’s Costs, along with
interest thereon, shall be amortized at a rate of seven percent (7%) per annum
over the period beginning on the Commencement Date and ending on the Expiration
Date. In the event that Tenant leases additional space in the Building, Landlord
will provide Tenant with Landlord's calculation of the revised Termination Fee
within thirty (30) days after request by Tenant, together with reasonable
supporting documentation.

 

 
 

--------------------------------------------------------------------------------

 

  

(b) If Tenant properly exercises the Termination Option and the conditions
applicable thereto have been satisfied, this Lease shall be deemed terminated on
the Early Termination Date. Tenant shall return possession of the Premises to
Landlord in broom clean condition and in accordance with the terms of the Lease,
and the parties’ respective rights and obligations hereunder shall terminate,
except for those obligations which accrue prior to such Early Termination Date
and those rights and obligations which expressly, or by their nature, survive
the termination of this Lease (including all indemnification obligations
hereunder). If Tenant properly exercises the Termination Option and subsequently
fails to timely and properly vacate the Premises and return possession thereof
to Landlord on or before the Early Termination Date, Tenant shall be deemed to
be holding over in the Premises, which holdover shall be subject to the terms of
Section 23.1 hereof (excluding the Permitted Holdover Period).

 

35.     Gym membership. Commencing on January 1, 2017, and continuing throughout
the first Lease Year of the Lease Term, Landlord shall provide Tenant with
thirty (30) annual memberships to the gym facility located in the Complex, at no
additional charge to Tenant (collectively, the "Complimentary Gym Memberships").
The thirty (30) individuals using the Complimentary Gym Memberships must be
officers and/or employees of Tenant; and Tenant must designate the identity of
such individuals by providing written notice to Landlord. The Complimentary Gym
Memberships shall terminate at the expiration of the first Lease Year, and
Tenant and its employees may thereafter purchase gym memberships at Landlord's
standard rates in effect from time to time.  

 

 

 

[SIGNATURES APPEAR ON THE SUBSEQUENT PAGE]

 

 
 

--------------------------------------------------------------------------------

 





 



IN WITNESS WHEREOF the parties hereto have executed this Basic Lease Information
Rider on this 15th day of December, 2016 intending that it be, and the same
hereby is, incorporated into and made a part of the Boca Raton Innovation
Campus.

 

 

 

WITNESS:

 

LANDLORD:

 

       

/s/ Danielle Vennett

 

BOCA T-REX BORROWER, LLC, a

 

Name:

Danielle Vennett

 

Delaware limited liability company

 

 

 

 

 

 

 

/s/ Gregory Yuskanich   By: /s/ Regan McCrady   Name: Gregory Yuskanich   Name:
Regan McCrady         Title: Authorized Representative                          
WITNESS:   TENANT:               /s/ Irina Lorenzi   TWINLAB CONSOLIDATION  
Name: Irina Lorenzi   CORPORATION, a Delaware corporation               /s/
David Silverman   By: /s/ Naomi Whittel   Name: David Silverman   Name: Naomi
Whittel         Title: CEO  

 